DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.
Claims 1 and 12 were amended.
This is a Final Action.
Response to Arguments
Applicant's arguments filed 10/29/2021 have been fully considered but they are not persuasive.
	With respect to applicant’s argument in regards to ODP against application 16/710,719 has been sustained and will be obviated when a eTD is provided.
	With respect to claim 1 applicant argues on pages 8 and 9, “path pattern expression” is not taught by Van Rest ‘958.  Examiner respectfully disagrees with the applicant.  Paragraphs 119-122 supports this mapping.
	With respect to arguments in regards to claim 9, 10, 20 and 21.  Examiner respectfully agrees with the applicant and has obviated the rejection.  If the claim limitation were incorporated in the independent claims and any antecedent issues resolved would move the application towards compact prosecution.

Allowable Subject Matter
Claims 9, 10, 20 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims eTD provided against sister applications 16/710715 & 16/710719.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claim 1-10 and 12-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-10 and 12-21 of copending Application No. 16/710719 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other. The difference between the Instant Application claims and the claims of Application No. 16/710719 are listed below. 

Instant Application Claim 
Application 16/710719 claims
1-10 and 12-21
1-10 and 12-21 respectively


Claim 1-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of copending Application No. 16/710719 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other. The difference between the Instant Application claims and the claims of Application No. 16/710719 are listed below. 

Instant Application Claim 
Application 16/710715 claims
1 and 12
1, 10, 19 and 20
2-8
11-17


The generic claims are encompassed by the reference application’s claims thus rendering the instant claims obvious. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made 

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-8 and 12-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Van Rest; Oskar et al. (US 20170060958 A1) hereinafter Van and further in view of Snyder, II; James Daniel (US 8316060 B1) hereinafter Snyder.
	Regarding Claim 1, Van teaches
A method comprising: evaluating a path pattern expression comprising an n-hop pattern for homomorphic matching against an in-memory graph representation (Van Para.[0004] discloses a result path in an environment of vertices and edges, paragraph 122 – pattern matching), by at least executing a sequence of match operators that includes a root-vertex match (RNM), an intermediate-neighbor match (NM) operator, and a plurality of leaf-neighbor match (LNM) operators operator (Van Para.[0110] discloses source vertices, conjunction vertices and target vertices. Para.[0122] disclose relation traversal according to pattern matching that are evaluated at the edges of the graph. These traversal movements to match a pattern are matching operators. These match operators are mapped to the movement done to the source vertices, conjunction vertices and target vertices.) 
wherein executing said sequence of match operators includes: in response to said NM operator invoking said RNM operator (Van Para.[0073] discloses the depth-first proceeds in reverse from a target vertex. Therefore the NM operator would invoke a RNM operator because the intermediate nodes are referenced first, then the root nodes are referenced.), said RNM operator storing a first set of matching first-level vertices in a root-level data structure (Van Para.[0075] discloses the traversal stack of edges and vertices that is used during the depth-first search. This stack includes the root-level data structure. Para.[0082] discloses that this stack is part of the final result path therefore containing the current set of vertices.);
 in response to said LNM operator invoking said NM operator (Van Para.[0073] discloses the depth-first proceeds in reverse from a target vertex. Therefore the LNM operator would invoke a NM operator because the leaf nodes are referenced first, then the intermediate nodes are referenced.),: 
said NM operator generating a first set of matching intermediate-neighbor vertices by accessing said root- level data structure (Van Para.[0073-74] discloses traversing on marked edges of the graph starting from the target node. Therefore, it accesses the stack that contains the target node to continue to the intermediate-neighbor vertices.); 
said NM operator storing said first set of matching intermediate-neighbor vertices in an intermediate- level data structure (Van Para.[0075] discloses storing the traversal stack of edges and vertices that during the depth-first search. This stack includes the immediate-neighbor data structure. Para.[0082] discloses that this stack is part of the final result path therefore containing the current set of vertices.);
invoking said LNM operator wherein in response to invoking said LNM operator: said LNM operator generating a first set of matching leaf-neighbor vertices by accessing said intermediate-level data structure; (Van Para.[0073-74] discloses traversing on marked edges of the graph starting from the target node. Therefore, it accesses the stack that contains the intermediate-neighbor node to continue to the leaf vertices.)
 said LNM operator storing said first set of matching leaf-neighbor vertices in a leaf-level data structure. (Van Para.[0075] discloses storing the traversal stack of edges and vertices that during the depth-first search. This stack includes the leaf-neighbor data structure. Para.[0082] discloses that this stack is part of the final result path therefore containing the current set of vertices.);
However, Van does not teach
in a root-level data structure; 
intermediate- level data structure;
a leaf-level data structure.
Snyder teaches
in a root-level data structure; (Snyder Fig. 13 discloses the table of root vertices for Matches for A. Col. 10 lines 50-51 discloses A is the parent of B. B is the parent of C. Therefore A is the root-level data structure.)
intermediate- level data structure; (Snyder Fig. 13 discloses the table of intermediate vertices for Matches for B. Col. 10 lines 50-51 discloses A is the parent of B. B is the parent of C. Therefore B is the intermediate-level data structure.)
a leaf-level data structure. (Snyder Fig. 13 discloses the table of intermediate vertices for Matches for C. Col. 10 lines 50-51 discloses A is the parent of B. B is the parent of C. Therefore C is the leaf-level data structure.)


Regarding Claim 2, the combination of Van and Snyder teaches The method of claim 1, 
Van teaches
further comprising generating at least part of a result for said path pattern expression based on said leaf-level data structure, said intermediate-level data structure, and said root-level data structure.  (Van Para.[0075] discloses storing the traversal stack of edges and vertices that during the depth-first search. This stack includes the leaf-neighbor data structure, shared intermediate-level data structure, and root-level data structure. Para.[0082] discloses that this stack is reversed and presented as the result path.)
Snyder teaches 
intermediate-level data structure, and said root-level data structure (Snyder Fig. 13 discloses the table of intermediate vertices for Matches for C. Col. 10 lines 50-51 discloses A is the parent of B. B is the parent of C. Therefore B is the intermediate-level data structure and A is 

Regarding Claim 3, the combination of Van and Snyder teaches The method of claim 2, 
Van teaches
wherein said at least part of said result for said path pattern expression is generated when said leaf-level data structure is filled with data. (Van Para.[0082-84] discloses when the source vertex is found, the stack is reversed and presented as the result path. This process can continue traversing available edges or backtracking until all the result paths are generated. When all the result paths are generated, the stack is full of data.)
Snyder teaches 
leaf-level data structure (Snyder Fig. 13 discloses the table of intermediate vertices for Matches for C. Col. 10 lines 50-51 discloses A is the parent of B. B is the parent of C. Therefore C is the leaf-level data structure.)

Regarding Claim 4, the combination of Van and Snyder teaches The method of claim 3, 
Van teaches
further comprising pipelining said result for said path pattern expression with one or more database relational operators.  (Van Para.[0121-0122] discloses the graph may occupy a large data store like a relational database with reflexive relation or cyclic combinations of relations. It uses a context free path query.) 

Regarding Claim 5, the combination of Van and Snyder teaches The method of claim 1, 

further comprising in response to said NM operator generating said first set of matching intermediate-neighbor vertices by accessing said root- level data structure, said RNM operator updating data stored in said root-level data structure.  (Van Para.[0075] discloses the traversal stack of edges and vertices that is used during the depth-first search. This stack includes the intermediate-level structure and root-level data structure. Para.[0077-0079] discloses backtracking and leaving and popping out the edge and vertex from the stack. This shows that the root level data structure can update as the intermediate-neighbor vertices are being changed.)
Snyder teaches 
root-level data structure (Snyder Fig. 13 discloses the table of intermediate vertices for Matches for C. Col. 10 lines 50-51 discloses A is the parent of B. B is the parent of C. Therefore A is the root-level data structure.)

Regarding Claim 6, the combination of Van and Snyder teaches The method of claim 1, 
Van teaches
further comprising in response to said LNM operator generating said first set of matching leaf-neighbor vertices by accessing said intermediate-level data structure, said NM operator updating data stored in said intermediate-level data structure.  (Van Para.[0075] discloses the traversal stack of edges and vertices that is used during the depth-first search. This stack includes the intermediate-level structure and leaf-level data structure. Para.[0077-0079] discloses backtracking and leaving and popping out the edge and vertex from the stack. This shows that the intermediate-level data structure can update as the intermediate-neighbor vertices 
Snyder teaches 
Intermediate-level data structure (Snyder Fig. 13 discloses the table of intermediate vertices for Matches for C. Col. 10 lines 50-51 discloses A is the parent of B. B is the parent of C. Therefore B is the intermediate-level data structure.)

Regarding Claim 7, the combination of Van and Snyder teaches The method of claim 1, 
Van teaches
wherein said RNM operator is invoked by said NM operator in response to said NM operator being invoked.  (Van Para.[0073] discloses the depth-first proceeds in reverse from a target vertex. Para.[0077] also disclosed backtracking so going back and forth on nodes are possible. Therefore the NM operator would invoke a RNM operator because the intermediate nodes are referenced first, then the root nodes are referenced.)

Regarding Claim 8, the combination of Van and Snyder teaches The method of claim 1, 
Van teaches
wherein said NM operator is invoked by said LNM operator in response to said LNM operator being invoked.  (Van Para.[0073] discloses the depth-first proceeds in reverse from a target vertex. Para.[0077] also disclosed backtracking so going back and forth on nodes are possible. Therefore the LNM operator would invoke a NM operator because the leaf nodes are referenced first, then the intermediate nodes are referenced.)


One or more non-transitory computer-readable storage media storing one or more sequences of program instructions which, when executed by one or more computing devices (Van Para.[0182] discloses a storage medium having processors executing instructions.), cause: evaluating a path pattern expression comprising an n-hop pattern for homomorphic matching against an in-memory graph representation (Van Para.[0004] discloses a result path in an environment of vertices and edges, paragraph 122 – pattern matching), by at least executing a sequence of match operators that includes a root-vertex match (RNM), an intermediate-neighbor match (NM) operator, and a plurality of leaf-neighbor match (LNM) operators operator (Van Para.[0110] discloses source vertices, conjunction vertices and target vertices. Para.[0122] disclose relation traversal according to pattern matching that are evaluated at the edges of the graph. These traversal movements to match a pattern are matching operators. These match operators are mapped to the movement done to the source vertices, conjunction vertices and target vertices.)
wherein executing said sequence of match operators includes: in response to said NM operator invoking said RNM operator (Van Para.[0073] discloses the depth-first proceeds in reverse from a target vertex. Therefore the NM operator would invoke a RNM operator because the intermediate nodes are referenced first, then the root nodes are referenced.), said RNM operator storing a first set of matching first-level vertices in a root-level data structure (Van Para.[0075] discloses the traversal stack of edges and vertices that is used during the depth-first search. This stack includes the root-level data structure. Para.[0082] discloses that this stack is part of the final result path therefore containing the current set of vertices.);
 in response to said LNM operator invoking said NM operator (Van Para.[0073] discloses the depth-first proceeds in reverse from a target vertex. Therefore the LNM operator would invoke a NM operator because the leaf nodes are referenced first, then the intermediate nodes are referenced.),: 
said NM operator generating a first set of matching intermediate-neighbor vertices by accessing said root- level data structure (Van Para.[0073-74] discloses traversing on marked edges of the graph starting from the target node. Therefore, it accesses the stack that contains the target node to continue to the intermediate-neighbor vertices.); 
said NM operator storing said first set of matching intermediate-neighbor vertices in an intermediate- level data structure (Van Para.[0075] discloses storing the traversal stack of edges and vertices that during the depth-first search. This stack includes the immediate-neighbor data structure. Para.[0082] discloses that this stack is part of the final result path therefore containing the current set of vertices.);
invoking said LNM operator wherein in response to invoking said LNM operator: said LNM operator generating a first set of matching leaf-neighbor vertices by accessing said intermediate-level data structure; (Van Para.[0073-74] discloses traversing on marked edges of the graph starting from the target node. Therefore, it accesses the stack that contains the intermediate-neighbor node to continue to the leaf vertices.)
 said LNM operator storing said first set of matching leaf-neighbor vertices in a leaf-level data structure. (Van Para.[0075] discloses storing the traversal stack of edges and vertices that during the depth-first search. This stack includes the leaf-neighbor data structure. Para.[0082] discloses that this stack is part of the final result path therefore containing the current set of vertices.);

in a root-level data structure; 
intermediate- level data structure;
a leaf-level data structure.
Snyder teaches
in a root-level data structure; (Snyder Fig. 13 discloses the table of root vertices for Matches for A. Col. 10 lines 50-51 discloses A is the parent of B. B is the parent of C. Therefore A is the root-level data structure.)
intermediate- level data structure; (Snyder Fig. 13 discloses the table of intermediate vertices for Matches for B. Col. 10 lines 50-51 discloses A is the parent of B. B is the parent of C. Therefore B is the intermediate-level data structure.)
a leaf-level data structure. (Snyder Fig. 13 discloses the table of intermediate vertices for Matches for C. Col. 10 lines 50-51 discloses A is the parent of B. B is the parent of C. Therefore C is the leaf-level data structure.)
Snyder and Van deal with finding result paths and uses graph querying. Van teaches the storing of vertices of the result path in a stack. Snyder teaches the creating the parallel prefix and the separation of storing the vertices. Therefore combining Snyder’s separation of vertices data structure in Van’s stacks that contain the common path, this covers the limitation of the intermediate-level data structure storing the common path pattern prefix. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Snyder’s Segment Matching Search System And Method in combination with Van’s FAST PROCESSING OF PATH-FINDING QUERIES IN LARGE 

Regarding Claim 13, the combination of Van and Snyder teaches The one or more non-transitory computer-readable storage media of claim 12,
Van teaches
wherein the one or more sequences of the program instructions which, when executed by the one or more computing devices, further cause generating at least part of a result for said path pattern expression based on said leaf-level data structure, said intermediate-level data structure, and said root-level data structure.  (Van Para.[0075] discloses storing the traversal stack of edges and vertices that during the depth-first search. This stack includes the leaf-neighbor data structure, shared intermediate-level data structure, and root-level data structure. Para.[0082] discloses that this stack is reversed and presented as the result path.)
Snyder teaches 
intermediate-level data structure, and said root-level data structure (Snyder Fig. 13 discloses the table of intermediate vertices for Matches for C. Col. 10 lines 50-51 discloses A is the parent of B. B is the parent of C. Therefore B is the intermediate-level data structure and A is the root-level data structure. Col. 3 lines 19-21 discloses the match diagram is segment matching for the search pattern.)

Regarding Claim 14, the combination of Van and Snyder teaches The one or more non-transitory computer-readable storage media of claim 13, 

wherein said at least part of said result for said path pattern expression is generated when said leaf-level data structure is filled with data. (Van Para.[0082-84] discloses when the source vertex is found, the stack is reversed and presented as the result path. This process can continue traversing available edges or backtracking until all the result paths are generated. When all the result paths are generated, the stack is full of data.)
Snyder teaches 
leaf-level data structure (Snyder Fig. 13 discloses the table of intermediate vertices for Matches for C. Col. 10 lines 50-51 discloses A is the parent of B. B is the parent of C. Therefore C is the leaf-level data structure.)

Regarding Claim 15, the combination of Van and Snyder teaches The one or more non-transitory computer-readable storage media of claim 14, 
Van teaches
wherein the one or more sequences of the program instructions which, when executed by the one or more computing devices, further cause pipelining said result for said path pattern expression with one or more database relational operators.  (Van Para.[0121-0122] discloses the graph may occupy a large data store like a relational database with reflexive relation or cyclic combinations of relations. It uses a context free path query.) 

Regarding Claim 16, the combination of Van and Snyder teaches The one or more non-transitory computer-readable storage media of claim 12,
Van teaches
wherein the one or more sequences of the program instructions which, when executed by the one or more computing devices, further cause, in response to said NM operator generating said first set of matching intermediate-neighbor vertices by accessing said root- level data structure, said RNM operator updating data stored in said root-level data structure.  (Van Para.[0075] discloses the traversal stack of edges and vertices that is used during the depth-first search. This stack includes the intermediate-level structure and root-level data structure. Para.[0077-0079] discloses backtracking and leaving and popping out the edge and vertex from the stack. This shows that the root level data structure can update as the intermediate-neighbor vertices are being changed.)
Snyder teaches 
root-level data structure (Snyder Fig. 13 discloses the table of intermediate vertices for Matches for C. Col. 10 lines 50-51 discloses A is the parent of B. B is the parent of C. Therefore A is the root-level data structure.)

Regarding Claim 17, the combination of Van and Snyder teaches The one or more non-transitory computer-readable storage media of claim 12,
Van teaches
wherein the one or more sequences of the program instructions which, when executed by the one or more computing devices, further cause, in response to said LNM operator generating said first set of matching leaf-neighbor vertices by accessing said intermediate-level data structure, said NM operator updating data stored in said intermediate-level data structure.  (Van Para.[0075] discloses the traversal stack of edges and vertices that is used during the depth-first search. This stack includes the intermediate-level 
Snyder teaches 
Intermediate-level data structure (Snyder Fig. 13 discloses the table of intermediate vertices for Matches for C. Col. 10 lines 50-51 discloses A is the parent of B. B is the parent of C. Therefore B is the intermediate-level data structure.)

Regarding Claim 18, the combination of Van and Snyder teaches The one or more non-transitory computer-readable storage media of claim 12,
Van teaches
wherein said RNM operator is invoked by said NM operator in response to said NM operator being invoked.  (Van Para.[0073] discloses the depth-first proceeds in reverse from a target vertex. Para.[0077] also disclosed backtracking so going back and forth on nodes are possible. Therefore the NM operator would invoke a RNM operator because the intermediate nodes are referenced first, then the root nodes are referenced.)

Regarding Claim 19, the combination of Van and Snyder teaches The one or more non-transitory computer-readable storage media of claim 12,
Van teaches
wherein said NM operator is invoked by said LNM operator in response to said LNM operator being invoked.  (Van Para.[0073] discloses the depth-first proceeds in reverse 

Claim 11 and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Van and Snyder as applied to claim 1 and 12 above, and further in view of Macko; Peter et al. (US 20160071233 A1) hereinafter Macko.
Regarding Claim 11, the combination of Van and Snyder teaches The method of claim 1, 
However, Van and Snyder does not teach
wherein said in-memory graph representation comprises a source data structure and a destination data structure, wherein each vertex of a graph is associated with a unique vertex identifier configured as an index in said source data structure, wherein each edge-42-Docket No. 50277-5552 (ORA200094-US-NP) in said graph is associated with a unique edge identifier configured as an index in said destination data structure. 
Macko teaches 
wherein said in-memory graph representation comprises a source data structure and a destination data structure, wherein each vertex of a graph is associated with a unique vertex identifier configured as an index in said source data structure, wherein each edge-42-Docket No. 50277-5552 (ORA200094-US-NP) in said graph is associated with a unique edge identifier configured as an index in said destination data structure (Macko Fig. 1C and Para.[0034] discloses a vertex table and edge table. The vertex table corresponds to the vertices of Fig. 1A and the identifiers are the indices of the vertex table. The edge table corresponds to the edges of Fig. 1A and the identifiers are the 
Van, Snyder and Macko deal with finding result paths and uses graph querying. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Macko's Graph Processing Using A Mutable Multilevel Graph Representation in combination with Snyder’s Segment Matching Search System And Method in combination with Van’s FAST PROCESSING OF PATH-FINDING QUERIES IN LARGE GRAPH DATABASES with a motivation to produce a compact data structure optimized for reasonable in-memory performance. (Macko Para. [0007]).

Regarding Claim 22, the combination of Van and Snyder teaches The one or more non-transitory computer-readable storage media of claim 12,
However, Van and Snyder does not teach
wherein said in-memory graph representation comprises a source data structure and a destination data structure, wherein each vertex of a graph is associated with a unique vertex identifier configured as an index in said source data structure, wherein each edge-42-Docket No. 50277-5552 (ORA200094-US-NP) in said graph is associated with a unique edge identifier configured as an index in said destination data structure. 
Macko teaches 
wherein said in-memory graph representation comprises a source data structure and a destination data structure, wherein each vertex of a graph is associated with a unique vertex identifier configured as an index in said source data structure, wherein each edge-42-Docket No. 50277-5552 (ORA200094-US-NP) in said graph is associated with a unique edge identifier configured as an index in said destination data structure (Macko Fig. 1C and Para.[0034] discloses a vertex table and edge table. The vertex table corresponds to the vertices of Fig. 1A and the identifiers are the indices of the vertex table. The edge table corresponds to the edges of Fig. 1A and the identifiers are the indices of the edge table. The vertex table is the source data structure and the edge table is the destination data structure.)
Van, Snyder and Macko deal with finding result paths and uses graph querying. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Macko's Graph Processing Using A Mutable Multilevel Graph Representation in combination with Snyder’s Segment Matching Search System And Method in combination with Van’s FAST PROCESSING OF PATH-FINDING QUERIES IN LARGE GRAPH DATABASES with a motivation to produce a compact data structure optimized for reasonable in-memory performance. (Macko Para. [0007]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMRESH SINGH whose telephone number is (571)270-3560. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMRESH SINGH/Primary Examiner, Art Unit 2159